

116 HR 7273 IH: To provide for the Forest Service Legacy Roads and Trails Remediation Program.
U.S. House of Representatives
2020-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7273IN THE HOUSE OF REPRESENTATIVESJune 18, 2020Ms. Schrier (for herself and Mr. Kilmer) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for the Forest Service Legacy Roads and Trails Remediation Program.1.Forest Service Legacy Roads and Trails Remediation ProgramPublic Law 88–657 (16 U.S.C. 532 et seq.) (commonly known as the Forest Roads and Trails Act) is amended by adding at the end the following:8.Forest Service Legacy Roads and Trails Remediation Program(a)EstablishmentThere is established the Forest Service Legacy Roads and Trails Remediation Program (referred to in this section as the Program).(b)AdministrationThe Program shall be administered by the Secretary, acting through the Chief of the Forest Service (referred to in this section as the Secretary).(c)National strategyThe Secretary shall develop a national strategy to carry out the Program, in accordance with this section.(d)ActivitiesIn carrying out the Program, the Secretary shall—(1)carry out critical deferred maintenance, urgent repairs, road and trail relocation, and associated activities on National Forest System roads, trails, and bridges;(2)restore passages of fish and other aquatic species by removing or replacing unnatural barriers from such passages; and(3)decommission roads and trails in accordance with subsection (h).(e)PriorityIn implementing the Program, the Secretary shall give priority to projects that protect or restore—(1)water quality and watershed function;(2)a watershed that supplies a public drinking water system;(3)the habitat of a threatened, endangered, or sensitive fish or wildlife species, or species of conservation concern; or(4)a watershed for which the Secretary has completed a watershed protection and restoration action plan pursuant to section 304 of the Healthy Forests Restoration Act (16 U.S.C. 6543).(f)National forest systemExcept with respect to a project carried out on a watershed for which the Secretary has a cooperative agreement under section 323 of the Department of the Interior and Related Agencies Appropriations Act, 1999 (16 U.S.C. 1011a), each project carried out under this section shall be on a National Forest System road or trail.(g)Identification of minimum road systemsNot later than 3 years after the date of enactment of this section, the Secretary shall identify, for each unit of the National Forest System, the minimum road system and unneeded roads in accordance with section 212.5(b) of title 36, Code of Federal Regulations (as in effect on the date of enactment of this Act).(h)Unneeded roadsThe Secretary shall decommission any roads identified as unneeded under subsection (g) as soon as practicable after making the identification under that subsection.(i)Review; revisionThe Secretary shall review, and may revise, an identification made under subsection (g) for a unit of the National Forest System during a revision of the land and resource management plan applicable to that unit.(j)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $100,000,000 for each of fiscal years 2020 through 2030..